Granger, J.
(dissenting). — The first division of the majority opinion determines that the personal property tax is a lien on the real estate, and of the correctness of that rule I make no question. The second division deals with the question of priority of liens, and upon that question I dissent from the rule announced, and base my conclusion upon .three propositions: First, that the rule announced does not reflect the letter or spirit of the statutes sought to be interpreted ; second, that it is opposed to natural justice ; and, third, that it contravenes every authority known to us on the subject. The propositions will be briefly noticed in the order stated.
As the main reliance is now placed on the opinion filed on rehearing, my references will be, mainly,, if not entirely, to the reasoning in that opinion. It is there stated that “the general rule is that taxes are not a lien unless expressly so made by statute, and when created the lien is not to be enlarged by construction.” That rule is acceptable, and is to be kept in view," for, in my judgment, its teaching is forgotten in the reasoning of the opinion. The opinion quotes but a portion of- the statute essential to a correct conclusion. I quote as follows, inclusive of that quoted by the majority : “Taxes upon real property are hereby made a perpetual lien thereon against all persons except the United States and this state, and taxes due from any person upon personal property shall he a lien upon any real estate owned hy such person, or to which he may acquire title.” The italicized portion is that quoted in the other opinion. I first inquire if there is anything in the italicized portion, taken alone, that should make such a lien paramount to one formerly *742acquired. The language does nothing more than create a lien. It makes no reference whatever as to priority, or against whom it is a lien. Now, I must assume that the rule is that liens take priority in the order of their becoming liens, and, when they do not, it is the result of an exception and not of the general rule. .Divest the case of the consideration as to public revenues, and apply it as between persons, and a court could not be found to give priority to the lien latest in point of time.' The holding in this case comes, then, from a supposed necessity of aiding the public revenue, and that is the reasoning of the opinion. It is entirely from construction, then, that the taxes bee,ame a prior lien, for the other lien was certainly, in fact, prior. What have we done, then, less than to “enlarge by construction” the lien given by the statute, and in violation of the very rule announced in the opinion ?
But I think a greater mistake is in leaving the other part of the section without consideration in determining the question before us. We are told on authority that “it is the most natural and genuine exposition of a statute to construe one part by another part of the same statute, for that best expresses the meaning of the makers.” Let us apply the rule to this case. It will be observed that the legislature, in creating the statute in question, was not only providing that taxes should become a lien upon property, but also against whom the lien should exist; and, with that in view, it enacted as to real property that taxes thereon should be “a perpetual lien thereon against all persons except the United States and this state.” That language is unmistakable, and makes the lien against all persons, and is the kind of language the legislature selected to express such an intent. If it intended the same as to taxes on personal property, would it not, in reason, have employed the same or equally specific language ? As to real property, it not only prescribed the lien, but those against whom it should exist, ‘ ‘ all persons.” As to personal property, it *743prescribed the lien, but not that it was against all persons, and left it to be governed by the general rule as to priority. What the legislature seemingly declined to do, this court has done by construction, and made the lien alike as to both classes of property. I say with much confidence that the different language used as to the two classes of property is indicative of a different legislative intent, and that intent should be the guiding star of interpretation.
•I base the proposition that the construction is against natural justice on the fact that, as a result, the property of one person may and is likely in some instances to be taken to pay the taxes or obligations of another, and any law enacted with such a purpose in view would meet with general condemnation. Let us suppose that A is the owner of forty acres of land of the value of one thousand dollars, which he sells to B, and takes back a mortgage to secure two-thirds of the purchase price. Such occurrences are usual. It is true, also, that there are persons in Iowa whose unpaid personal-property taxes will aggregate large amounts, — we may say one thousand dollars or more. I will designate C as one of them. B transfers the title of the forty acres of land to C. C has now acquired the title, and the taxes without question become a lien. The majority opinion makes them a paramount lien, and nearly seven hundred dollars of A’s money or property is taken to pay the debt of C. It is said by the majority opinion that “it is entirely within the power of those taking such securities to protect themselves.” I fail to see how, unless A shall refuse to sell his land upon credit. If the opinion has .especial reference to those who loan money,I fail to see how they are able to do so. Conceding, for argument, that they might reasonably do so, as to the mortgagor, it does not follow that the title might not be conveyed until it would rest with one whose unpaid taxes would impair, if not destroy, the security. It is not an answer to say that such instances would be rare. Such a law *744could have ho vindication against a single instance of such injustice. While extreme cases might be unusual, those of lesser magnitude would likely be frequent. I think the effect of the majority opinion is broader and deeper than has been anticipated, and is likely, with ill effect, to visit all classes of people. The public demands for the collection of revenues are urged in support of the construction. Conceding all that the public good requires in that respect, and I must deny that there is one consideration of a public nature in support of so unjust a rule. It is said in the opinion that “it is a general principle in our system of taxation, that, when taxes are made a lien upon real estate, they become prior and superior to all mortgage or judgment liens.” If that statement is made with reference to taxes upon real estate, I do not question it. If made as applicable to the facts of this case, I am compelled to question its accuracy, and to insist that every adjudication upon such a state of facts known to this court announces a contrary doctrine ; and I am unable to find an instance where such a rule has recognition.
I have said that the rule announced contravenes every authority known to us on the subject. The supreme court of New Jersey, in construing a law equally favorable to the view of the majority, used this language: “An intention to give such a tax priority in any case should not be imputed to the law-makers in the absence of unmistakable language to that effect. While the law when it is clearly written must be enforced according to the letter, however harsh and impolitic it may appear to the judicial mind, in a case of real doubt and ambiguity, the consequences of a particular interpretation may be regarded. To declare that a. mortgage on land shall be subsequent to all after taxes assessed on the personal estate of the owner of the equity of redemption differs but slightly from taking the property of one citizen to pay the debt of another. The injustice of such a proceeding would be so. striking as to cast a doubt upon *745the correctness of the interpretation which establishes such a rule.” Macknet v. Newark, 42 N. J. Law, 45. I can add nothing to the significance of the language used. The statute of Illinois provides fpr making the taxes upon personal property a lien on real estate, but, as against a deed of trust made prior to the lien for the taxes, the latter was held subsequent to the deed. Parsons v. Gaslight & Coke Co., 108 Ill. 380. Borne importance is attached by the majority opinion to the fact that no provision is made for the state to redeem from prior liens. Such a fact does not aid the construction given, nor is such a redemption necessary. If the lien for the taxes is junior, the interest or equity of redemption of the tax debtor may be sold subject to the prior lien, which method absorbs all the debtor owns, and that is all any creditor, whether public or private, should in conscience demand. In my judgment the lien for taxes should be held junior to the mortgage.
Robinsob, J., concurs in this dissent.